                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Anthony N. DeMaria, #177894
                               anthony.demaria@mccormickbarstow.com
                           3 7647 North Fresno Street
                             Fresno, California 93720
                           4 Telephone:     (559) 433-1300
                             Facsimile:     (559) 433-2300
                           5
                             Attorneys for Defendants MONO COUNTY
                           6 OFFICE OF EDUCATION and STACEY
                             ADLER
                           7

                           8

                           9                              UNITED STATES DISTRICT COURT

                       10                                EASTERN DISTRICT OF CALIFORNIA

                       11

                       12 JENNIFER HUH, an individual,                          Case No. 2:19-cv-00170 WBS KJN

                       13                  Plaintiff,                           STIPULATION AND ORDER TO
                                                                                EXTEND TIME FOR INITIAL
                       14           v.                                          DISCLOSURES

                       15 MONO COUNTY OFFICE OF
                          EDUCATION; STACEY ADLER; and DOES
                       16 1 through 30, inclusive,

                       17                  Defendants.

                       18

                       19           The parties, by and through their attorneys of record, hereby stipulate and agree as follows:
                       20           That the Scheduling Order may be amended only to extend the time for the initial disclosures,
                       21 from August 19, 2019, at September 19, 2019. No other dates shall be changed or amended in the

                       22 Scheduling Order.

                       23           The parties stipulate and agree that there is good cause to extend the time for the initial
                       24 disclosures to September 19, 2019, as the plaintiff intends to file a Second Amended Complaint on the

                       25 date designated by the court, which is August 16, 2019, and the parties will not know the totality of

                       26 the allegations and defenses asserted against them, nor will an Answer or response to the First
                       27 Amended Complaint be due until after the date currently set for the initial disclosure. The extension

                       28 of time to make the disclosure until September 19, 2019, will allow the defendant to know the
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                 STIPULATION AND PROPOSED ORDER TO EXTEND TIME FOR INITIAL DISCLOSURES
                           1 allegations against it in the Second Amended Complaint, and allow the plaintiff to know the response

                           2 to those allegations, before making the initial disclosures.

                           3

                           4 Dated: August 15, 2019                                   McCORMICK, BARSTOW, SHEPPARD,
                                                                                          WAYTE & CARRUTH LLP
                           5

                           6

                           7                                                     By:        /s/ Anthony N. DeMaria
                                                                                              Anthony N. DeMaria
                           8                                                      Attorneys for Defendants MONO COUNTY
                                                                                OFFICE OF EDUCATION and STACEY ADLER
                           9

                       10
                               Dated: August 15, 2019                                  KESLUK SILVERSTEIN & JACOB
                       11

                       12

                       13                                                        By:              /s/ Mia Monroe
                                                                                                    Mia Monroe
                       14                                                                      Attorneys for Plaintiff
                       15                                                                        JENNIFER HUH

                       16

                       17                                                        ORDER

                       18               It is hereby ordered that, based upon the stipulation of the parties and good cause appearing

                       19 therefore, the Initial Scheduling Order shall be amended only to extend the date of the initial

                       20 disclosures under FRCP 26(a)(1) to take place on September 19, 2019, and otherwise, all of the dates

                       21 and deadlines in the Initial Scheduling Order remain intact as ordered.

                       22 Dated: August 19, 2019

                       23

                       24

                       25
                               huh.170
                       26
                               078046-000154 6238281.1
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                    2
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                      STIPULATION AND PROPOSED ORDER TO EXTEND TIME FOR INITIAL DISCLOSURES
